DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 02/22/2022 with respect to the rejection(s) of claims 1-2 and 22-25 under 35 U.S.C. 103 as being unpatentable over Zhou eta! (US 2017/0283673 A1) in view of Edelbach et al (US 6,616,514 B1) have been fully considered but they are not persuasive. 
     The applicants argue that the combination of Zhou and Edelbach does not teach the use of the second additive in claim 1 of current application because: Zhou et al do not disclose the use of benzene sulfonic acid as the second additive since Zhou discloses benzenesulfonic acid as a chelator, none of any CMP slurry formulations used a chelator in the working examples for demonstrating the removal of TEOS and SiN in Zhou and Zhou clearly do not teach the use of a chelator to remove non-metal materials such as TEOS and SiN. 
  These arguments are unpersuasive because: while it is true that Zhou discloses benzenesulfonic acid as a chelator, it is also true that Zhou’s benzene sulfonic acid/chelator (para 0125), encompasses the claimed formula (g) with R being hydrogen atom of the claimed second additive; the arguments that none of any CMP slurry formulations in Zhou used a chelator for demonstrating the removal of TEOS and SiN and Zhou clearly do not teach the use of a chelator to remove non-metal materials such as TEOS and SiN are not in commensurate with the scope of invention of claim 1 since claim 1, drawn to a composition, does not recite the language of “the removal of TEOS and SiN/ to remove non-metal materials such as TEOS and SiN. It is maintained that the combination of Zhou and Edelbach disclose a CMP composition comprises all the chemical components including the second additive as required in claim 1. The rejection(s) of claims 1-2 and 22-25 under 35 U.S.C. 103 as being unpatentable over Zhou et al (US 2017/0283673 A1) in view of Edelbach et al (US 6,616,514 B1) are maintained in this office action
Claim Objections
Because applicant did not distinctly and specifically point out the supposed errors in the objection of claim 1, as set forth in the office action dated 11/26/2021, claim 1 is remained objected to because of the following informalities: claim 1 has a period mark on line 5 after the word “thereof”. Appropriate correction is required. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

    Claims 1-2 and 22-25 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al (US 2017/0283673 A1) in view of Edelbach et al (US 6,616,514 B1).
 Zhou discloses a chemical mechanical planarization composition (para [0002], [0108]), comprising: 0.01 to 20 wt% (para 0109) of an abrasive of ceria-coated inorganic oxide (e.g., ceria-coated silica, titania, zirconia, aluminaclaim 2 (para 0061-0062), this range encompasses the cited range;
 a first additive of polyols having hydroxyl groups (para 0010)
 a second additive of benzene sulfonic acid (para 0125), which encompasses formula (g) with R being hydrogen atom; 
  a solvent (e.g. water, for example as part of the ammonium hydroxide solution (para 0112), see also claim 19 on page 10); 
  a pH adjuster (para 0112), wherein the pH is 2 to 12 or 3.5 to 10 (para 0136), which overlaps with the claimed range of from 3 to 10
  Unlike the instant claimed invention as per claim 1, Zhou fails to disclose the cited elected species of sorbitol, mannitol or dulcitol. Rather, Zhou broadly discloses only to include polyols having hydroxyl groups.
 Edelbach teaches useful polyols having hydroxyl groups for a composition and method similar to Zhou. More specifically, Edelbach teaches an abrasive of ceria (col.4, line 12), an organic polyol such as mannitol or sorbitol (col.4, line 50) at 0.1 to about 20% by weight (col.4, line 53) or 0.5-10% (col.4, line 54), a pH adjuster (col.4, lines 65-66), and a pH of 2 to 12 or 4 to 10 (col.4, lines 60-65). Edelbach teaches that the selectivity is adjusted by varying the amount of organic polyol in the slurry (col.5, lines 11-12).

It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to include a first additive such as mannitol or sorbitol as cited in the composition of Zhou because Edelbach teaches it is a useful polyol to include in CMP compositions.
 Further, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to include the cited amount of first additive in the composition of Zhou because Edelbach teaches that the amount appears to reflect a result- effective variable, which can be optimized for best results of etch selectivity. See MPEP 2144.05 IB.
  Regarding claims 22-24, Zhou discloses to polish oxide films such as CVD, HDP or spin on glass (para 0084), which include silicon dioxide.
  Regarding claim 25, Zhou discloses a selectivity of about 47 (Table 8 on page 9), which is lower than the cited value. Edelbach teaches the amount of polyol added changes the selectivity (see rejection of claim 1). For example, Edelbach teaches selectivities of 10 to 500 or more (col.5, lines 9-11). However, the selectivity is expected to depend on the parameters of the polishing process and the exact composition used. For example, Zhou recognizes that changing the pH varies the selectivity [0189]. It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to provide the cited selectivity in the
method of Zhou because Edelbach teaches that the amount of polyol changes the selectivity, Zhou recognizes pH changes the selectivity, and thus the composition can be optimized for best results of selectivity. See MPEP 2144.05, II. A.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAN VINH whose telephone number is (571)272-1471. The examiner can normally be reached 7:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAN VINH/Primary Examiner, Art Unit 1713